10/09/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                   Case Number: DA 20-0445


                                      DA 20-0445
                                   _________________

 CHERYL HOLDEN RICE,

              Plaintiff and Appellant,

       v.                                                      ORDER

 JOHN KEELEY and JOAN KEELEY,

              Defendants and Appellees.
                                _________________

       Appellant Cheryl Holden Rice has filed a motion for a 10-day extension of time
within which to file her opening brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant’s opening brief
shall be filed on or before October 19, 2020.
       No further extensions will be granted.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             October 9 2020